Peters, C. J.,
dissenting in part. While I agree with part I of the court’s opinion, I respectfully disagree with part II. I would find no error in the trial court’s judgment upholding the propriety of the remedial order fashioned by the state board of labor relations.
The majority concludes, in part I, that the plaintiff can no longer challenge the validity of the underlying 1981 State Board of Labor Relations (board) decision that adjudicated the rights of the parties. In its 1981 decision, the board concluded that, in assigning part-time non-bargaining unit employees to perform work previously performed by bargaining unit employees, the plaintiff had engaged in and was engaged in a prohibited act in violation of General Statutes § 7-470 (a) (4) of the Municipal Employee Relations Act (MERA). To remedy this statutory violation of the plaintiff’s duty to bargain, the 1981 decision ordered the plaintiff to “[t]ake . , . affirmative action which the Board finds will effectuate the purposes of the Act.” Among the steps then mandated was an order, denominated II (b), requiring the plaintiff to “[m]ake whole those officers who requested the work after July 1, 1980 and who *615were denied the opportunity to perform such work for the loss they suffered because of such denial. This should be computed by taking the amount of pay they would have received for such assignment and subtracting therefrom the amount of any overtime or extra duty pay they did in fact receive during the period covered by their deprivation of the pay for elderly housing protection.” Like the validity of the determination of the existence of a statutory violation, the validity of this remedial order is now a given, because it was part of the final 1981 decision that the plaintiff could have appealed.
Once the validity of the underlying remedial order is established, the only issue that remains is whether the board exceeded its authority in its 1985 decision concerning the plaintiffs alleged noncompliance with part II (b) of the 1981 order. The majority concludes that the compliance order was erroneous in two respects, in failing to cap the plaintiffs liability at $125,000 and in determining the eligibility of individual union members too expansively. I do not know how I would have resolved these questions if I had been sitting as a member of the board, but that is not the governing standard. Taking account of the board’s established expertise in labor relations, and its broad authority to fashion appropriate remedial orders pursuant to General Statutes § 7-471 (4) (B),1 I would defer to its judgment in this case.
*616The majority holds that the board’s rulings involve matters of law, and not matters of fact that warrant the deference we usually afford to an administrative agency’s determination. This court and the federal courts,2 however, have consistently recognized the nearly unfettered power enjoyed by the labor board in constructing remedies designed to encourage compliance with the act. “ ‘Because the relation of remedy to policy is peculiarly a matter for administrative competence, courts must not enter the allowable area of the Board’s discretion and must guard against the danger of sliding unconsciously from the narrow confines of law into the more spacious domain of policy.’ Phelps Dodge Corporation v. National Labor Relations Board, 313 U.S. 177, 194, 61 S. Ct. 845, 85 L. Ed. 1271 [1941].” Connecticut State Labor Relations Board v. Connecticut Yankee Greyhound Racing, Inc., 175 Conn. 625, 640, 402 A.2d 777 (1978). Thus, the act empowers the board to fashion remedies aimed not necessarily or exclusively at compensation, but at deterring violations of the act. “The particular means by which the effects of unfair labor practices are to be expunged are matters ‘for the Board not the courts to determine.’ ” Virginia Electric & Power Co. v. National Labor Relations Board, 319 U.S. 533, 539, 63 S. Ct. 1214, 87 L. Ed. 1568 (1943), *617quotin g International Assn. of Machinists v. National Labor Relations Board, 311 U.S. 72, 82, 61 S. Ct. 83, 85 L. Ed. 50 (1940). The board’s determination should stand “unless it can be shown that the order is a patent attempt to achieve ends other than those which can fairly be said to effectuate the policies of the Act.” Virginia Electric & Power Co. v. National Labor Relations Board, supra, 540; Fibreboard Paper Products Corporation v. National Labor Relations Board, 379 U.S. 203, 216, 85 S. Ct. 398, 13 L. Ed. 2d 233 (1964); National Labor Relations Board v. Seven-Up Bottling Co. of Miami, Inc., 344 U.S. 344, 346-47, 73 S. Ct. 287, 97 L. Ed. 377 (1953); National Labor Relations Board v. Fugazy Continental Corporation, 817 F.2d 979, 982 (2d Cir. 1987); Connecticut State Labor Relations Board v. Connecticut Yankee Greyhound Racing, Inc., supra, 640.
The compliance order in this case can hardly be characterized as “a patent attempt to achieve ends other than those which can fairly be said to effectuate the policies of the act.” The plaintiff has advanced no argument that the board, in fashioning its remedy, sought to achieve ends other than the prevention of MERA violations. Neither did it raise, before the board, any question about the union members’ good faith in signing up for extra duty, an issue I should think would require resolution as a matter of fact. General Statutes § 4-183 (g).
I am equally unpersuaded that, as a matter of law, the remedial authority that MERA confers upon the board contains an implicit limitation that such remedial orders must conform to private law notions of compensatory damages. The plaintiff could have limited its exposure by engaging in collective bargaining over the allocation of the $125,000 fund that it had set aside for security personnel for elderly housing. Having instead violated MERA by refusing to bargain collectively, the plaintiff became obligated to pay whatever the board *618reasonably determined to be required to make whole the defendant union members for the losses actually suffered as a result of the plaintiffs statutory violation. That seems to me the only plausible construction of the board’s statutory authority to fashion appropriate affirmative relief to implement the statutory mandate of § 7-471 (4) (B).
Finally, I can discern no basis for the majority’s suggestion that the absence of a dollar ceiling in the board’s 1981 remedial order necessarily demonstrates that the plaintiffs liability to make whole the members of the defendant union would not exceed $125,000. Without the facts and figures required to calculate the extent of the loss attributable to the plaintiff’s statutory violation, the board could reasonably have thought it inappropriate to set such a ceiling ab initio. In fashioning the 1985 compliance order, the board repeatedly indicated that it viewed that order as entirely consistent with the clear intent of its 1981 remedial order.3
In my view, both the board’s underlying remedial order and its subsequent compliance order were therefore well within the board’s authority as a matter of law. The application of the remedial order to the particular circumstances of the employer-employee relationships in this case seems to me to involve only questions of fact. Whether the particular terms of the compliance order are enforceable therefore devolves into a determination that is subject only to the limited judicial review authorized by the substantial evidence rule contained in General Statutes § 4-183 (g). Under *619the substantial evidence rule, an administrative finding of what constitutes compliance warrants judicial affirmance if the record affords “ ‘a substantial basis of fact from which the fact in issue can be reasonably inferred. . . ” Lawrence v. Kozlowski, 171 Conn. 705, 713, 372 A.2d 110 (1976), cert. denied, 431 U.S. 969, 97 S. Ct. 2930, 53 L. Ed. 2d 1066 (1977). As we have recently reiterated, such a standard of review allows less room for appellate review than does a standard looking to the “weight of the evidence” or to “clearly erroneous” factfinding. Briggs v. State Employees Retirement Commission, 210 Conn. 214, 217, 554 A.2d 292 (1989); Huck v. Inland Wetlands & Watercourses Agency, 203 Conn. 525, 539-41, 525 A.2d 940 (1987). Because the majority concludes that the board’s decision is deficient as a matter of law, it does not explore whether the compliance order lacks substantial evidentiary support as a matter of fact. I would hold that the plaintiff has made no showing of such evidentiary insufficiency.
Accordingly, I respectfully dissent from part II of the opinion of the court.

 General Statutes § 7-471 (4) (B) provides: “Whenever a question arises as to whether a practice prohibited by sections 7-467 to 7-477, inclusive, has been committed by a municipal employer or employee organization, the board shall consider that question in accordance with the following procedure . . . . (B) If, upon all the testimony, the board determines that a prohibited practice has been or is being committed, it shall state its findings of fact and shall issue and cause to be served on the party committing the prohibited practice an order requiring it or Mm to cease and desist from such prohibited practice, and shall take such further affirmative action as will effectuate the policies of sections 7-467 to 7-477, inclusive, including *616but not limited to: (i) Withdrawal of certification of an employee organization established or assisted by any action defined in said sections as a prohibited practice, (ii) reinstatement of an employee discriminated against in violation of said sections with or without back pay, or (iii) if either party is found to have refused to bargain collectively in good faith, ordering fact finding and directing the party found to have refused to bargain to pay the full costs of fact finding under section 7-473 resulting from the negotiations in which the refusal to bargain occurred.”


 MERA is closely patterned after the National Labor Relations Act and, “[therefore, ‘ “the judicial interpretation frequently accorded the federal act is of great assistance and persuasive force in the interpretation of our own act.” . . .’ " Stratford v. Local 134, IFPTE, 201 Conn. 577, 589, 519 A.2d 1 (1986); Winchester v. Connecticut State Board of Labor Relations, 175 Conn. 349, 354, 402 A.2d 332 (1978).


 The evidentiary rulings of the board on questions of relevance seem to me to fall within the board’s discretionary authority to construe the scope of its remedial order. If, however, the plaintiff had wanted to object to the 1981 order on the ground of overbreadth for failure to take the claimants’ prior work history into account, it should have pursued that question at an earlier stage in these proceedings.